Title: To George Washington from John Hancock, 22 August 1777
From: Hancock, John
To: Washington, George



Congress Chamber [Philadelphia] 22d Augst 1777½ past 1 oClock P.M.
Sir

This moment an Express is Arriv’d from Maryland with an Accott of near Two hundred Sail of Mr Howe’s Fleet being at Anchor in Chesapeak Bay, a Copy of the Letter brought by the Express I inclose you, & to which I Refer you—In consequence of this Advice Congress have order’d the immediate Removal of all the Stores & Prisoners from Lancaster & York in this State to places of greater Safety.
Congress have this moment come to the Inclos’d Resolution to which I beg leave to Refer you, & indeed I need not Add, as the whole matter is submitted to you—I will not Detain the express only to Say that I am with every Sentiment of Esteem & Respect, Sir Your very hume Servt

John Hancock, Presidt

